.
letteropinionhol%ln&es herejnabovsstat-
sd. :7hile tM exaotwordl2qof Zhe statute,
at tu.8 tin0 119blrrarernt eon ths w0r(ung
0r a-tale          the erme i8 the oamb,
           tQ79d1-3,
cm0 -xe ccncur in tint   c~&hm   and   hobby 8-
copt the sa30.
                                                         .


18not entitledto rooelvo the benefLtsodtl
fen nmmpt ll0enneplates,.
                         Tours vary truly


                                                             I.

                                       'A88l8t8ut            .




                                                    '.